de GRAFFENRIED, J.
(1, 2) In the case of Cooper & Co. v. Jacobs & Beisinger, 82 Ala. 411, 2 South. 832, this court, through Somerville, J., said: “The execution issued by the justice of the peace, Hilton, was properly excluded from admission in evidence, being-void on its face. It fails to show in whose favor it was issued, and amounted to nothing more than a roving commission to any constable of the county to make a certain sum of money out of the goods and chattels of Hayes & Roberts. The indorsement on the back of the execution was no part of it, and cannot be looked torn aid of this fatal defect.”
The above decision has stood undisturbed as the law of this state for more than 25 years, and while it has been somewhat criticized by other courts (Collins v. Hines, 100 Tex. 304, 99 S. W. 400, and McGuire v. Gal*615ligan, 53 Mich. 453, 19 N. W. 142), and while, since its rendition, this court had indicated a disposition to treat mere clerical errors or omissions in executions with more liberality than is indicated in the above decision (DeLoach v. Robbins, 102 Ala. 288, 14 South. 777, 48 Am. St. Rep. 46), nevertheless the point decided in the above case was involved in it,- and in this case we must either follow that case or overrule it. The doctrine of stare decisis protects society from the uncertainty of fluctuating judicial decisions and renders certain the “great landmarks of property.” The above decision was adopted by what is regarded by the legal profession as a great court, and we are not disposed to disturb it.— Snider v. Burks, 84 Ala. 57, 4 South. 225; Morton’s Case, 79 Ala. 616; Herstein v. Walker, 85 Ala. 37, 4 South. 262; Farrior’s Case, 92 Ala. 176, 9 South. 532, 12 L. R. A. 856.
As we have reached the above conclusion, it is unnecessary for us to consider any of the other questions presented by this record. The judgment of the trial court is affirmed.
Affirmed.
Anderson, C. J., and McClellan and Mayfield, JJ., concur.